Case 18-22703-jra Doc 32 Filed 02/05/19 Page 1 of 2

Fili in this information to identify¢your case:

 

 

 

Debtor 1 Theresa M Gellinger

First Narne Middie Narne Last Name
Debtor 2
(Spouse ifl filing} First Name Middle Name Last Name

United Staies Bankruptcy Court for the: NORTHERN D|STR|CT OF |NDlANA

 

Case number 13-22703
rif known) \:| Check ifthis is an
amended ming

 

 

Oi‘ficia| Form 108
Statement of intention for individuals Fi|ing Under Chapter 7 ms

if you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by`the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

|f two married people are filing together in a joint case, both are equally responsible for supplying correct infonnation. Both debtors must
sign and date the form.

Be as complete and accurate as possib|e. lf more space is neededl attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Scheduie D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedu|e C?
Creditor'$ M"- COOP\°-F - Surrender the property. m ND
name: l:l Retain the property and redeem it.
_ _ l:l Retain the property and enter into a - yes
D€SCl'liJilO" Of 631 - 206th Street Dyerl lN 46311 Reaffr'rmation Agreement.
property Lake COurlty |:l Retain the property and [expiain]:

securing debt

 

 

List ¥our Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedu|e G: Executory Ccntracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases - Wil| the lease be assumed?
Lessor's namer Brenda Jones- Rellilax Executives l No
l:[ Yes

DeSCriniGn Of leased Lisiting Contract for Sale of Home
Property:

Ofi'rcia| Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page ‘l

Soflware C.opyrighl (c) 1996-2013 Best Case, LLC - www.bestoasercom Best Case Bani<ruptcy

Case 18-22703-jra Doc 32 Filed 02/05/19 Page 2 of 2

 

 

D€berl Theresa M Gellinger CSSG number iifknown) 18-22703
Sign Below

 

Under penalty of perjury, | declare that l have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

X lsi Theresa M Gellinger X

Theresa M Gellir'iger Signature of Debtor 2
Signature of Debtor 1

 

Dat€ February 5, 2019 Date

 

Ofncia| Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 2

Software Copyrighi (c) 1996-2018 Best Case, LLC - www.besicase.com Best Caso Bankruptcy

